       Case 20-30982 Document 292-1 Filed in TXSB on 05/05/20 Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS

AMERICAN COMMERCIAL LINE,                   *       CASE NO.: 20-30982
INC. AND COMMERCIAL BARGE
LINE COMPANY
       (DEBTOR)                                 *

                                                *    CHAPTER 11


              MEMORANDUM IN SUPPORT OF MOTION TO LIFT STAY


       Movant, JEREMY BAILEY, hereinafter referred to as Movant, through the undersigned

counsel, respectfully submits this memorandum in support of motion for relief from automatic

stay. AMERICAN COMMERICAL BARGE LINE, LLC, hereinafter referred to as “Debtor”,

filed with this Court its Petition for Relief Under Chapter 11 of the United States Code on or about

February 7, 2020. For the following reasons, Movant’s Motion for Relief from Automatic Stay

should be granted:

       On or about January 15, 2019, Movant was employed by Debtor, working as a member of

the crew on board the vessel M/V SAFETY GOAL which was owned and/or being operated by

Debtor. Movant sustained injuries when the M/V Safety Goal assisted in building a tow of barges

for the M/V Charles Straight.    Specifically, Movant fell from a higher deck on the M/V Safety

Goal, to a lower deck of the M/V Charles Straight. (See Ex. “A”). As a result of the foregoing

accident, Movant sustained severe, painful and permanently disabling injuries to his body,

including but not limited to his head, arm, knees, neck and back rendering him disabled from his

former employment.

       Movant filed a lawsuit against Debtor seeking, among other things, maintenance and cure

benefits and for damages under the Jones Act and for the unseaworthiness of the vessels. Counsel
       Case 20-30982 Document 292-1 Filed in TXSB on 05/05/20 Page 2 of 2




for Debtor has informed undersigned counsel that Debtor has available insurance that provides

coverage for said claims.

                                           Conclusion

       Movant was notified that Debtor petitioned for relief under Chapter 11 of the United States

Bankruptcy Code and this Honorable Court instituted an automatic stay as to any actions against

Debtor pursuant to 11 U.S.C. § 362. Movant respectfully requests that this stay be lifted to the

extent that he can pursue causes of action against the Defendant and/or its insurance company in

the 18th Judicial District Court, Parish of Pointe Coupee, State of Louisiana. The Movant herein

agrees that no action whatsoever will be taken against the Debtor to obtain or collect any judgement

against the Debtor until such remedy is permitted by this Court. Movant respectfully requests this

Court lift the stay currently in place so that Movant may proceed with his claims against the

Debtor’s insurer and/or any guaranty associations, persons and/or entities that may otherwise be

liable for his damages.

                                              Respectfully Submitted,

                                              /s/ Brian C. Colomb
                                               ______________________________________
                                               BRIAN C. COLOMB (Bar No. 25625)
                                              1819 West Pinhook Road, Ste 250
                                              P.O. Box 51127 (70505)
                                              Lafayette, LA 70508
                                              Telephone: 337-541-6584
                                              Fax: 337-704-2805
                                              brian@getgordon.com
                                              ATTORNEYS FOR PETITIONER,
                                              JEREMY BAILEY
